DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 June 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “...join the plurality of workpieces together substantially at ambient temperature.” It is unclear if the plurality of workpieces are joined substantially together or the workpieces are substantially at ambient temperature. Additionally, it is unclear if only the workpieces are required to be at ambient temperature or the punch, self-piercing rivet, and plurality of workpieces or any combination of the three are 
	Claims 2-10 are thus rejected for their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesel et al. (GB 2,534,282 A) hereinafter Kesel.
Regarding claim 16, Kesel teaches a method for installing a self-piercing rivet (Abstract), the method comprising:
Providing a self-piercing rivet tool (150, 160) including a punch (151), a blank holder (153), and a die (152) (Fig 1; Pg 9, Ln 1-6);
Clamping a plurality of workpieces (20, 21) between the blank holder (153) and the die (152), the plurality of workpieces (20, 21) including an upper sheet and a lower sheet (Pg 11, Ln 14-17);
Applying ultrasonic vibrations to the plurality of workpieces (20, 21) in the region between the blank hold (153) the die (152) to locally soften the plurality of workpieces (20, 21) (Fig 1-2; Pg 5, Ln 27 – Pg 6, Ln 1; Pg 11, Ln 23-25);
Driving, using the punch (151), the self-piercing rivet (10) into the softened region of the plurality of workpieces (20, 21) in an axial direction and causing the self-piercing rivet (10) to deform outwardly in a radial direction to join the plurality of workpieces (20, 21) together (Pg 11, Ln 18-25).
Regarding claim 17, Kesel teaches the ultrasonic vibrations are indirectly applied to the plurality of workpieces (20, 21) through vibration of a portion (161, 163) of the self-piercing rivet tool (Fig 1, 4; Pg 5, Ln 25 – Pg 6, Ln 1).
Regarding claim 18, Kesel teaches applying ultrasonic vibrations imparts vibrations in a direction perpendicular to a surface of the plurality of workpieces (20, 21) (Pg 7, Ln 1-5).
Regarding claim 19, Kesel teaches applying ultrasonic vibrations imparts vibrations in a direction parallel to a surface of the plurality of workpieces (20, 21) (Pg 7, Ln 7-11).
Regarding claim 20, Kesel teaches applying ultrasonic vibrations imparts rotational vibrations about an axis that is normal to a surface of the plurality of workpieces (20, 21) (Pg 7, Ln 18-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Kesel.
	Regarding claim 1, Kesel teaches a method for installing a self-piercing rivet (Abstract), the method comprising:
Providing a self-piercing rivet tool (150, 160) including a punch (151) and a die (152) (Fig 1; Pg 9, Ln 1-6);  
Positioning a plurality of workpieces (20, 21) between the punch (151) and the die (152) (Fig 1; Pg 9, Ln 2-6);
Applying ultrasonic vibrations to the plurality of workpieces (20, 21) between the punch (151) and the die (152) to locally soften a region of the plurality of workpieces (20, 21) (Fig 1-2; Pg 5, Ln 27 – Pg 6, Ln 1; Pg 11, Ln 23-25); and
Driving, using the punch (151), the self-piercing rivet (10) into the softened region of the plurality of workpieces (20, 21), and causing the self-piercing rivet (10) to deform in a radial-outward direction to join the plurality of workpieces (20, 21) together (Pg 11, Ln 18-25).
Kesel does not explicitly disclose the temperature of the workpieces during the step of driving the self-piercing rivet.
However, Kesel does not disclose a step of changing the temperature the setting tool, the ultrasonic system, the rivet, nor the workpieces. The apparatus of Kesel also does not comprise a means for heating or cooling the rivet or workpieces. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to join the plurality of workpieces together substantially at 
	Regarding claim 2, Kesel teaches the ultrasonic vibrations are indirectly applied to the plurality of workpieces (20, 21) through vibration of a portion (161, 163) of the self-piercing rivet tool (Fig 1, 4; Pg 5, Ln 25 – Pg 6, Ln 1).
Regarding claim 3, Kesel teaches clamping the plurality of workpieces between a blank holder (153) and the die (152) (Fig 1, 4; Pg 11, Ln 14-17).
Regarding claim 4, Kesel teaches providing an ultrasonic transducer to apply the ultrasonic vibrations to at least one of the plurality of workpieces (20, 21) (Fig 1; Pg 9, Ln 20-25).
Regarding claim 5, Kesel teaches applying ultrasonic vibrations imparts vibrations in a direction perpendicular to a surface of the plurality of workpieces (20, 21) (Pg 7, Ln 1-5).
Regarding claim 6, Kesel teaches applying ultrasonic vibrations imparts vibrations in a direction parallel to a surface of the plurality of workpieces (20, 21) (Pg 7, Ln 7-11).
Regarding claim 7, Kesel teaches applying ultrasonic vibrations imparts rotational vibrations about an axis that is normal to a surface of the plurality of workpieces (20, 21) (Pg 7, Ln 18-21).
Regarding claim 9, Kesel teaches applying ultrasonic vibrations is performed concurrently with the step of driving the self-piercing rivet (Pg 11, Ln 22-25).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kesel in view of Clarke et al. (US 9,937,548 B2) hereinafter Clarke.
Regarding claim 8, Kesel teaches the method of claim 1 as discussed above but does not explicitly disclose applying ultrasonic vibrations is performed prior to the step of driving the self-piercing rivet.
Clarke teaches a method of joining materials via a self-piercing rivet using ultrasonic energy (Abstract) and further teaches the applying ultrasonic vibrations prior to the step of driving the self-piercing rivet (Col 7, Ln 8-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kesel such that ultrasonic vibrations are applied prior to the step of driving the self-piercing rivet as taught by Clarke in order to lower the compressive force needed to join the materials (see Clarke, Col 3, Ln 18-32).
Regarding claim 10, Kesel teaches the method of claim 1 as discussed above but does not explicitly disclose applying ultrasonic vibrations is performed prior to and concurrently with the step of driving the self-piercing rivet.
Clarke teaches applying ultrasonic vibrations prior to and concurrently with the step of driving the self-piercing rivet (Col 7, Ln 14-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kesel such that the step of applying ultrasonic vibrations prior to and concurrently with the step of driving the self-piercing rivet as taught by Clarke in order to lower the compressive force needed to join the materials (see Clarke, Col 3, Ln 18-32).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                  

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726